DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from cancelled claim 5, therefore, it is unclear which claim is being further limited by claim 13. For examination purposes claim 13 is assumed to depend from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer et al. US 8,216,467 in view of JP 2017-80716 (US equivalent 10,525,386 to Oshita et al. will be referenced for purposes of examination).

Claim 1, Lauer teaches a filter device comprising: a case (1) having a bottom (83) and tubular shape with an open upper end, a filter element (13) having a cylindrical shape provided inside the case, the filter element including a filter medium (17) having a cylindrical shape, an outer tube portion (73), and an upper plate (53), the outer tube portion including a plate like portion and a tubular portion, the plate like portion having a circular plate shape and being provided along a lower end surface of the filter medium, the tubular portion being provided outside the filter medium parallel to the filter medium, the upper plate having a part with a circular plate shape and being provided to cover upper end surfaces of the filter medium, a lid body (3) provided on the case and the upper plate so as to cover an upper end of the case, an inflow portion (7) that communicates between a space inside the case and outside the filter element and a space outside the case, an outflow portion (79, 27, 25) that communicates with between a space inside the filter element and the space outside the case, the outflow portion being provided so as to penetrate a bottom surface of the case, the outflow portion includes a cylindrical portion having a bottom (27) with a cylindrical shape and a back pressure valve (29) including a valve body having a plate shape, a first elastic member, and a first valve seat, the first elastic member is provided between a bottom surface of the cylindrical portion and the valve body, the first valve seat is provided on the cylindrical portion, the cylindrical portion includes a first cylindrical portion (25) and a second cylindrical portion (27), the first valve seat is provided between the first and second cylindrical portions, the first cylindrical portion has a first through-hole, the first cylindrical portion being a screen material and thus having a through hole (col. 3, lines 48-58), in a side surface of the first cylindrical portion, the first through hole communicates between the space inside the filter element and the space outside the case, through the fluid outlet (not shown) (col. 3, lines 48-58), the second cylindrical portion has a second through hole, formed through the filter medium, on a side surface (the upper side) of the second cylindrical portion, and when the valve body does not abut the first valve seat the space inside the filter element communicates with the space outside the case via the second through-hole (fig. 1). Lauer does not teach the circular plate covering the outer tube portion or the lid body having a first hole communicating between a space inside the case and the space outside the case.
Oshita teaches a filter device comprising: a case (10) having a tubular shape with a bottom and an open upper end, a filter element (30) having a cylindrical shape provided inside the case, the filter element including a filter medium (33) having a cylindrical shape, an outer tube portion (31, 36), and an upper plate (35), the outer tube portion including a plate like portion (36) and a tubular portion (31), the plate like portion having a circular shape and being provided along a lower end surface of the filter medium, the tubular portion being provided outside the filter medium parallel to the filter medium, the upper late having a part with a circular plate shape and being provided so as to cover upper end surface of the filter medium and the outer tube portion, a lid body (20) provided on the case and the upper plate so as to cover an upper end of the case, the lid body has a first hole (22a) communicating between a space inside the case and the space outside the case (fig. 1-12). The use of an outer tube portion, or support tube, extending the length of the filter medium is a common feature in the art as demonstrated by Oshita and would have been an obvious design choice to one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art to use the hole in the lid body of Oshita in the device of Lauer because it allows for air to be bled off from inside the case to outside the case (col. 9, lines 35-50).
Claims 6-7, Lauer further teaches the filter element includes an inner tube (15) provided inside the filter medium, the case includes a tubular member (75) provided inside the filter medium, the tubular member has a lower end positioned at a same height as a lower end of the filter medium, and the tubular member has a diameter smaller than a diameter of the inner tube, the tubular member has a height lower than heights of the inner tube and the filter medium (fig. 1); and the tubular member has a drain hole (23) adjacent to the plate like portion (fig. 1).

Claims 2, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer et al. US 8,216,467 in view of JP 2017-80716 (US equivalent 10,525,386 to Oshita et al. will be referenced for purposes of examination) as applied to claim 1 above, and further in view of Ishizuka US 2020/0016519.

	Claim 2, Lauer in view of Oshita teaches the filter device of claim 1 but does not teach the recited check valve in the first hole.
	Ishizuka teaches a filter device comprising a lid body (30) having a first hole (31a) communicating between a space inside a case (10) and a space outside the case, the first hole internally includes a first check valve, the first check valve includes a rod shaped member (51) and a moving member (52), the rod shaped member has a tubular shape and is provided along a vertical direction, the moving member has a tubular hole into which the rod shaped member is inserted, and the moving member moves along the rod shaped member by sliding of the tubular hole along the rod shaped member, the rod shaped member is hollow having two ends where both ends are closed and the rod shaped member has a second hole and third hole (51a, b) in a side surface of the rod shaped member, the moving member is movably provided between a first position and a second position, the moving member does not cover the second hole or the third hole at the first position and the moving member covers the second hole at the second position and the movable member is movable from the second position to the first position by its own weight (fig.1-4). It would have been obvious to one of ordinary skill in the art to use the check valve of Ishizuka as a functional equivalent to the air bleed passage way of Oshita as a functional equivalent that allows for initial air to be discharged from the casing and prevent liquid from being discharged through the air vent passage (paragraph 8-15).
Claims 8, 10 and 14, Lauer further teaches the first cylindrical portion has a first through hole in a side surface of the first cylindrical portion, through filter element (25), and the first through hole communicates between the space inside the filter element and the space outside the case (fig. 1); and the filter element includes an inner tube (15) provided inside the filter medium, the case includes a tubular member (75) provided inside the filter medium, the tubular member has a lower end positioned at a same height as a lower end of the filter medium, and the tubular member has a diameter smaller than a diameter of the inner tube, the tubular member has a height lower than heights of the inner tube and the filter medium (fig. 1).

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding two through holes of two cylindrical portions are addressed in the body of the rejection above. As stated in the rejection above, the valve seat of the back pressure valve of Lauer is located between the first and second cylindrical portions as the valve seat is located between an upper portion of the second cylindrical portion and an upper portion of the first cylindrical portion.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., leading air into the case through the first hole so that a fluid level descends) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 4, 12, 13, 16 and 17 are allowed as claim 4 has been re-written in independent form and including the previously indicated allowable subject matter. The additional claims are allowable as depending from claim 4.
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowable as reciting the same allowable subject matter of claim 4 and claim 15 is allowable as depending from claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778